Dismissed and Memorandum Opinion filed July 17, 2003








Dismissed and Memorandum Opinion filed July 17, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO.
14-03-00425-CV
____________
 
DONALD
F. HOBBS, Appellant
 
V.
 
TDCJ-ID,
ET AL., Appellees
 

 
On Appeal from the 12th District Court
Walker
County, Texas
Trial
Court Cause No.  21,380
 

 
M
E M O R A N D U M   O P I N I O N
This is an appeal from a judgment signed March 14, 2003.
On July 8, 2003, appellant filed a motion to dismiss because
appellant no longer desires to prosecute his appeal.  See Tex.
R. App. P. 42.1.  The motion is
granted.
Accordingly, the appeal is ordered dismissed.
PER CURIAM
Judgment rendered and Memorandum
Opinion filed July 17, 2003.
Panel consists of Justices Anderson,
Seymore, and Guzman.